DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant’s claim for priority based upon German Patent Application No. DE 10 2018 209 648.1 filed on June 15, 2018 is duly noted by the examiner.

Election/Restrictions
Claims 1-10 have been amended and claims 11-20 have been added to the claim set.
Claims 1-8 and 14-20 have been elected with traverse.  Thus, claims 1-8 and 14-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 has been considered by the examiner.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Petrovski et al. [U.S. Patent Publication 2013/0086923], discloses a voltage applied to a thermoelectric device for operating said thermoelectric device (paragraph 0021 and figure 3) and a voltage applied to a thermoelectric device where the voltage has non-transient DC portions which alternate from high to low (paragraph 0021 and figure 3).  The second most similar art of record, Furukawa [U.S. Patent Publication 2019/0334074], discloses the calculation of a resistance as a power is supplied to a thermoelectric module (paragraph 0060).  However, no art of record discloses temporarily adjusting a duty cycle of the pulse width modulated control signal for an identification of the electrical resistance of the thermoelectric module temporarily to a constant value for a predetermined time period. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Petrovski et al. [U.S. Patent Publication 2013/0086923], discloses a voltage applied to a thermoelectric device for operating said thermoelectric device (paragraph 0021 and figure 3) and a voltage applied to a thermoelectric device where the voltage has non-transient DC portions which alternate from high to low (paragraph 0021 and figure 3).  The second most similar art of record, Furukawa [U.S. Patent Publication 2019/0334074], discloses the calculation of a resistance as a power is supplied to a thermoelectric module (paragraph 0060).  However, no art of record discloses supplying the measured voltage of the direct voltage portion, the measured voltage of the alternating voltage portion, the measured electrical current of the direct voltage portion, and the measured electrical current of the alternating voltage portion to a control mechanism, and wherein the electrical resistance of the thermoelectric module is determined based on the measured voltage of the direct voltage portion, the measured voltage of the alternating voltage portion, the measured electrical current of the direct voltage portion, the measured electrical current of the alternating voltage portion, and the Seebeck effect via the control mechanism.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Petrovski et al. [U.S. Patent Publication 2013/0086923], discloses a voltage applied to a thermoelectric device for operating said thermoelectric device (paragraph 0021 and figure 3) and a voltage applied to a thermoelectric device where the voltage has non-transient DC portions which alternate from high to low (paragraph 0021 and figure 3).  The second most similar art of record, Furukawa [U.S. Patent Publication 2019/0334074], discloses the calculation of a resistance as a power is supplied to a thermoelectric module (paragraph 0060).  However, no art of record discloses the constant value of the duty cycle is selected such that a thermal reaction of the module is negligible during the predetermined time period.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovski et al. [U.S. Patent Publication 2013/0086923] in view of Furukawa [U.S. Patent Publication 2019/0334074]

With regard to claim 1, Petrovski et al. meets the limitations of:
a method for operating a thermoelectric module comprising creating a pulse width modulated control signal for controlling the thermoelectric module [a voltage applied to a thermoelectric device for operating said thermoelectric device (paragraph 0021 and figure 3)]
converting the control signal having a direct voltage portion and an alternating voltage portion [a voltage applied to a thermoelectric device where the voltage has non-transient DC portions which alternate from high to low (paragraph 0021 and figure 3)]
supplying the operating signal for operating the thermoelectric module to the thermoelectric module [a voltage applied to a thermoelectric device for operating said thermoelectric device (paragraph 0021 and figure 3)]
However, Petrovski et al. fails to disclose of tapping the operating signal on the thermoelectric module and determining an electrical resistance of the thermoelectric module therefrom.  In the field of electrical devices, Furukawa teaches:
tapping the operating signal on the thermoelectric module and determining an electrical resistance of the thermoelectric module therefrom [the calculation of a resistance as a power is supplied to a thermoelectric module (paragraph 0060)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al. and Furukawa to create a method for operating a thermoelectric module where a supply voltage is applied to the module and an electrical resistance is determined by calculating the amount of current consumed by it, given a known voltage or power, in order to determine if the temperature of the module device as it is operating wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

	With regard to claim 3, Petrovski et al. meets the limitation of:
the control signal is converted into the operating signal such that the alternating voltage portion of the operating signal has a sinusoidal course [a voltage applied to a thermoelectric device where the voltage has non-transient DC portions which alternate from high to low thereby following the path of a sinusoidal signal (paragraph 0021 and figure 3)]

With regard to claim 8, Petrovski et al. fails to disclose of wherein the electrical resistance is determined in time intervals of 15 seconds or less.  In the field of electrical devices, Furukawa teaches:
tapping the operating signal on the thermoelectric module and determining an electrical resistance of the thermoelectric module therefrom [the calculation of a resistance as a power is supplied to a thermoelectric module at time intervals (paragraph 0060) where one with ordinary skill in the art can adjust the time intervals as needed]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al. and Furukawa to create a method for operating a thermoelectric module where a supply voltage is applied to the module and an electrical resistance is determined by calculating the amount of current consumed by it at certain time intervals, given a known voltage or power, in order to determine if the temperature of the module device as it is operating wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

With regard to claim 14, Petrovski et al. meets the limitation of:
measuring a voltage of the direct voltage portion and a voltage of the alternating voltage portion in a first branch of a measuring mechanism as well as measuring an electrical current of the direct voltage portion and an electrical current of the alternating voltage portion in a second branch of the measuring mechanism [the measurement of a voltage potential between a first side and a second side where one with ordinary skill in the art can determine the current between either side from the voltage measurement (paragraph 0007)]

With regard to claim 16, Petrovski et al. meets the limitation of:
determining a temperature of the thermoelectric module on a cold side and a temperature of the thermoelectric module on a warm side based on the determined electrical resistance of the thermoelectric module [the measurement of a voltage potential between a first side and a second side where the temperature can also be determined from the measured voltages (paragraph 0007)]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovski et al. [U.S. Patent Publication 2013/0086923] in view of Furukawa [U.S. Patent Publication 2019/0334074], and in further view of Yeh et al. [U.S. Patent Publication 2019/0271753]

	With regard to claim 2, Petrovski et al. meets the limitation of:
the control signal being converted into the operating signal [a voltage applied to a thermoelectric device for operating said thermoelectric device (paragraph 0021 and figure 3)]
However, the combination of Petrovski et al. and fail to disclose of the a signal being converted into the operating signal via a filter mechanism. In the field of electronic devices, Yeh et al. teaches:
the control signal being converted into the operating signal via a filter mechanism [a signal being converted to an offset calibrating signal by the digital analog converter (paragraph 0031)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al., Furukawa, and Yeh et al. to create a method for operating a thermoelectric module where a supply voltage, where said supply voltage is converted to an operational signal, is applied to the module and an electrical resistance is determined by calculating the amount of current consumed by it, given a known voltage or power, in order to determine if the temperature of the module device as it is operating at the high and low portions of the operation signal wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovski et al. [U.S. Patent Publication 2013/0086923] in view of Furukawa [U.S. Patent Publication 2019/0334074], and in further view of Tachimori [U.S. Patent Publication 2017/0149417].

With regard to claim 4, the combination of Petrovski et al. and Furukawa fails to disclose of wherein converting the control signal into the operating signal includes filtering higher harmonics of the pulse width modulated control signal.  In the field of modulation devices, Tachimori teaches:
wherein converting the control signal into the operating signal includes filtering higher harmonics of the pulse width modulated control signal [a signal being converted to a pulse width modulated signal where such a signal can be of any harmonic as the quantizer converts the output signal of the product-sum computing unit into the (n+1) value digital signal to output the (n+1) value digital signal and executing signal processing for converting the output signal of the quantizer into the pulse width modulation signal with the minimum width of (1/FS) and the maximum width of (n/FS) to output the pulse width modulation signal (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al., Furukawa, and Tachimori to create a method for operating a thermoelectric module where a supply voltage, where said supply voltage is converted to an operational signal, is applied to the module and an electrical resistance is determined by calculating the amount of current consumed by it, given a known harmonic of a pulse modulated signal, in order to determine if the temperature of the module device as it is operating at the high and low portions of the operation signal wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

With regard to claim 5, the combination of Petrovski et al. and Furukawa fails to disclose of wherein the control signal is converted into the operating signal such that a peak-to-peak value of an operating voltage of the operating signal is smaller than a value of the direct voltage portion.  In the field of modulation devices, Tachimori teaches:
wherein the control signal is converted into the operating signal such that a peak-to-peak value of an operating voltage of the operating signal is smaller than a value of the direct voltage portion [a signal being converted to a pulse width modulated signal where such a signal can be of any small peak to peak voltage as the quantizer converts the output signal of the product-sum computing unit into the (n+1) value digital signal to output the (n+1) value digital signal and executing signal processing for converting the output signal of the quantizer into the pulse width modulation signal with the minimum width of (1/FS) and the maximum width of (n/FS) to output the pulse width modulation signal (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al., Furukawa, and Tachimori to create a method for operating a thermoelectric module where a supply voltage, where said supply voltage is converted to an operational signal, is applied to the module and an electrical resistance is determined by calculating the amount of current consumed by it, given a known peak to peak value, in order to determine if the temperature of the module device as it is operating at the high and low portions of the operation signal wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

With regard to claim 19, the combination of Petrovski et al. and Furukawa fails to disclose of a relative amplitude of the operating signal defined by a ratio of the peak-to-peak value of the operating voltage to the value of the direct voltage portion is 0.10 to 0.40.  In the field of modulation devices, Tachimori teaches:
a relative amplitude of the operating signal defined by a ratio of the peak-to-peak value of the operating voltage to the value of the direct voltage portion is 0.10 to 0.40 [a signal being converted to a pulse width modulated signal where such a signal can be of any small peak to peak voltage as the quantizer converts the output signal of the product-sum computing unit into the (n+1) value digital signal to output the (n+1) value digital signal and executing signal processing for converting the output signal of the quantizer into the pulse width modulation signal with the minimum width of (1/FS) and the maximum width of (n/FS) to output the pulse width modulation signal (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al., Furukawa, and Tachimori to create a method for operating a thermoelectric module where a supply voltage, where said supply voltage is converted to an operational signal, is applied to the module and an electrical resistance is determined by calculating the amount of current consumed by it, given a known peak to peak value, in order to determine if the temperature of the module device as it is operating at the high and low portions of the operation signal wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovski et al. [U.S. Patent Publication 2013/0086923] in view of Furukawa [U.S. Patent Publication 2019/0334074], and in further view of Lee et al. [U.S. Patent Publication 2002/0039546]

With regard to claim 17, the combination of Petrovski et al. and Furukawa fails to disclose of the filter mechanism is a resonant circuit.  In the field of electrical devices, Lee et al. teaches:
the filter mechanism is a resonant circuit [LC circuits used for producing high-voltage impulse signals (paragraph 0026)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Petrovski et al., Furukawa, and Lee to create a method for operating a thermoelectric module where a supply voltage, where said supply voltage is converted to a high voltage operational signal in order to operate the module and determine if the temperature of the module device as it is operating at the high and low portions of the operation signal wherein the motivation to combine is to determine the temperature of a thermoelectric device (Petrovski et al., paragraph 0002).

	With regard to claim 18, please refer to the rejection for claim 17 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2018/0245865 to Chattoraj et al. discloses a thermoelectric deposit monitor.
U.S. Patent Publication 2014/0106984 to Ogusu discloses a flow passage device and testing system.
U.S. Patent Publication 2018/0030897 to Dierksmeier et al. discloses a gas turbine engine with a thermoelectric system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689